HINES REAL ESTATE INVESTMENT TRUST, INC.


INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is entered into as of August
26, 2008, to be effective as of April 1, 2008, by and between Hines Real Estate
Investment Trust, Inc. (the “Company”), a Maryland corporation, and Edmund A.
Donaldson (the “Indemnitee”).


WHEREAS, the Indemnitee became an officer or a member of the Board of Directors
of the Company (on April 1, 2008) and in such capacity is performing a valuable
service for the Company;


WHEREAS, the law of the Company’s state of organization permits the Company to
enter into contracts with its officers or members of its Board of Directors with
respect to indemnification of such persons; and


WHEREAS, to induce the Indemnitee to continue to provide services to the Company
as an officer or a member of the Board of Directors, and to provide the
Indemnitee with specific contractual assurance that indemnification will be
available to the Indemnitee regardless of, among other things, any amendment to
or revocation of the Company’s Second Amended and Restated Articles of
Incorporation (“Articles of Incorporation”), or any acquisition transaction
relating to the Company, the Company desires to provide the Indemnitee with
protection against personal liability.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee hereby agree as follows:


ARTICLE I


DEFINITIONS


As used herein, the following words and terms shall have the following
respective meanings:


(A)           “Change in Control” shall mean a change in the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of the Company, or any successor in interest thereto,
whether through the ownership of voting securities, by contract or otherwise,
including but not limited to a change which would be required to be reported
under Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934 as in effect on the date hereof (the “Exchange
Act”) or as may otherwise be determined pursuant to a resolution of the Board of
Directors.  A rebuttable presumption of a Change in Control shall be created by
any of the following which first occur after the date hereof and the Company
shall have the burden of proof to overcome such presumption:


i.           the ability of any “Person” (as such term is defined in Sections
13(d) and 14(d) of the Exchange Act) together with an “Affiliate” or “Associate”
(as defined in Rule 12b-2 of the Exchange Act) or “Group” (within the  meaning
of Section 13(d)(3) of the Exchange Act) to exercise or direct the exercise of
20% or more of the combined voting power of all outstanding shares of beneficial
interest of the Company in the election of its directors (“Interested Party”)
(provided, however, “Interested Party” shall not include an agent, broker,
nominee, custodian or director, solely in their capacity as such, for one or
more persons who do not individually or as a group possess such power),


ii.           during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company cease
for any reason to constitute at least a majority thereof, unless the election of
each director who was not a director at the beginning of such period has been
approved in advance by the directors representing two-thirds of the directors
then in office who were the directors at the beginning of the period,


 
iii.
the approval of the stockholders of the Company of:



(a)           a merger or consolidation of the Company with any Interested
Party,


(b)           any sale, lease, exchange, mortgage, pledge, transfer, or other
disposition, to or with any Interested Party in any transaction or series of
transactions, of the Company’s assets or the assets of any subsidiary of the
Company having a market value equal to 30% or more of the aggregate market value
of all assets of the Company determined on a consolidated basis, all outstanding
shares of beneficial interest of the Company, or the earning power or net income
of the Company, determined on a consolidated basis,


(c) the issuance or transfer by the Company, or any subsidiary thereof, to any
Interested Party in any transaction or a series of transactions, of capital
securities with a value equal to 5% or more of the aggregate market value of the
then outstanding voting shares of beneficial interest of the Company other than
the issuance or transfer of such shares of beneficial interest to all the
Company stockholders on a pro rata basis,


(d) the adoption of any plan or proposal for the partial or complete liquidation
or dissolution of the Company proposed by an Interested Party or pursuant to any
agreement, arrangement or understanding, whether or not in writing, with any
Interested Party,


(e)           any reclassification of securities, including, without limitation,
any share split, share dividend, or other distributions of shares, or any
reverse share split, recapitalization of the Company, or any merger or
consolidation of the Company with any subsidiary thereof, or any other
transaction proposed by, or pursuant to, any agreement, arrangement, or
understanding, whether or not in writing, with any Interested Party which has
the effect, directly or indirectly, of increasing the proportionate voting
shares of beneficial interest of the Company directly or indirectly owned by any
such Interested Party, or


iv.           any receipt by any Interested Party, directly or indirectly, of
any loans, advances, guarantees, pledges or other financial assistance, or any
tax credits or other tax advantages provided by or through the Company other
than the receipt of such advantages which are provided to all the Company
stockholders on a pro rata basis.


(B)           “Corporate Status” describes the status of a person who is or was
a director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise (whether conducted for profit or not for profit) which such person is
or was serving at the request of the Company.


(C)           “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding (as hereinafter defined) in respect of
which indemnification is sought by the Indemnitee.


(D)           “Effective Date” means the date of this Agreement as set forth
above.


(E)           “Expenses” shall include all attorney and paralegal fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, or being or preparing to be a witness in
a Proceeding.


(F)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past two years has been, retained to represent (i) the Company or the
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.


(G)           “Proceeding” includes any action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing, or any
other proceeding, including appeals therefrom, whether civil, criminal,
administrative, or investigative, except one initiated by the Indemnitee
pursuant to Article VIII of this Agreement to enforce such Indemnitee’s rights
under this Agreement.


ARTICLE II


INDEMNIFICATION


(A) The Indemnitee shall be entitled to the rights of indemnification provided
in this Article II and under applicable law, the Articles of Incorporation, the
Company’s Bylaws, any agreement, a vote of stockholders or resolution of the
Board of Directors or otherwise if, by reason of such Indemnitee’s Corporate
Status, such Indemnitee is, or is threatened to be made, a party to any
threatened, pending, or completed Proceeding, including a Proceeding by or in
the right of the Company.  Unless prohibited by Article XIII hereof, the
Indemnitee shall be indemnified against Expenses, judgments, penalties, fines,
and settlement amounts actually and reasonably incurred by or on behalf of such
Indemnitee in connection with such Proceeding or any claim, issue or matter
therein.


(B)           Notwithstanding paragraph 2(A) above, the Company shall not
indemnify any Indemnitee that is a member of the Board of Directors or an
Affiliate (as such term is defined in the Articles of Incorporation) of the
Company unless all of the following conditions are met:


i.           the Indemnitee determined, in good faith, that the course of
conduct which caused the loss or liability was in the best interests of the
Company; and


ii.           the Company shall not indemnify or hold harmless the Indemnitee
if: (1) in the case that the Indemnitee is a member of the Board of Directors,
other than an Independent Director (as such term is defined in the Articles of
Incorporation), the loss or liability was the result of negligence or misconduct
by the Indemnitee, or (2) in the case that the Indemnitee is an Independent
Director, the loss or liability was the result of gross negligence or willful
misconduct by the Indemnitee.


(C)           Notwithstanding paragraphs 2(A) and 2(B) above, the Company shall
not provide indemnification for any loss, liability or expense arising from or
out of an alleged violation of federal or state securities laws by an Indemnitee
that is a member of the Board of Directors or an Affiliate of the Company unless
at least one of the following conditions are met:


i.           there has been a successful adjudication on the merits of each
count involving alleged securities law violations as to the Indemnitee;


ii.           such claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to the Indemnitee; or


iii.           a court of competent jurisdiction approves a settlement of the
claims against the Indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company were offered or sold as to
indemnification for violations of securities laws.


(D)           Any indemnification of Expenses under this Agreement may be paid
only out of the Net Assets (as such term is defined in the Articles of
Incorporation) of the Company and no portion may be recoverable from the
stockholders of the Company.


ARTICLE III


EXPENSES OF A SUCCESSFUL PARTY


Without limiting the effect of any other provision of this Agreement, to the
extent that the Indemnitee is, by reason of such Indemnitee’s Corporate Status,
a party to and is successful, on the merits or otherwise, in any Proceeding
pursuant to a final non-appealable order, such Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by or on behalf of such
Indemnitee in connection therewith.  If the Indemnitee is not wholly successful
in such Proceeding pursuant to a final non-appealable order but is successful,
on the merits or otherwise, as to one or more but less than all claims, issues,
or matters in such Proceeding pursuant to a final non-appealable order, the
Company shall indemnify the Indemnitee against all Expenses actually and
reasonably incurred by or on behalf of such Indemnitee in connection with each
successfully resolved claim, issue or matter.  For purposes of this Article III
and without limitation, the termination of any claim, issue or matter in such
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.


ARTICLE IV


WITNESS EXPENSES


Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of such Indemnitee’s Corporate Status, a witness for
any reason in any Proceeding to which such Indemnitee is not a party, such
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by or on behalf of such Indemnitee in connection therewith.


ARTICLE V


ADVANCES


(A) The Company shall advance all reasonable Expenses incurred by or on behalf
of the Indemnitee in connection with any Proceeding within 20 days after the
receipt by the Company of a statement from the Indemnitee requesting such
advance from time to time, whether prior to or after final disposition of such
Proceeding.  Such statement shall reasonably evidence the Expenses incurred by
the Indemnitee.


(B) Notwithstanding paragraph 5(A) above, the Company shall not advance any
Expenses incurred by or on behalf of the Indemnitee as a result of any
Proceeding unless all of the following conditions are satisfied:


i. the Proceeding relates to acts or omissions with respect to the performance
of duties or services on behalf of the Company;


ii. the Proceeding is initiated by a third party who is not a stockholder of the
Company or the Proceeding is initiated by a stockholder of the Company acting in
his or her capacity as such and a court of competent jurisdiction specifically
approves such advancement; and


iii. the Indemnitee undertakes to repay the advanced funds to the Company,
together with the applicable legal rate of interest thereon, in cases in which
the Indemnitee is found not to be entitled to indemnification.


ARTICLE VI


DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION


(A)           To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Company a written request, including therewith such
documentation and information reasonably necessary to determine whether and to
what extent the Indemnitee is entitled to indemnification.


(B)           Upon such written request pursuant to paragraph 6(A), a
determination with respect to the Indemnitee’s entitlement thereto shall be made
in the specific case:  (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee (unless the Indemnitee shall request
that such determination be made by the Board of Directors or the stockholders of
the Company, in which case by the person or persons or in the manner provided in
clauses (ii) or (iii) of this paragraph (B)); (ii) if a Change in Control shall
not have occurred, (A) by the Board of Directors by a majority vote of a quorum
consisting of Disinterested Directors, or (B) if a quorum of the Board of
Directors consisting of Disinterested Directors is not obtainable, or, even if
obtainable, if such quorum of Disinterested Directors so directs, by Independent
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to the Indemnitee, or (C) by the stockholders of the Company; or (iii)
as provided in paragraph 7(B) of this Agreement.  If it is so determined that
the Indemnitee is entitled to indemnification, payment to the Indemnitee shall
be made within 10 days after such determination.


(C)           The Indemnitee shall cooperate with the person or entity making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the Indemnitee and reasonably
necessary to such determination.  Any costs or Expenses (including attorneys’
fees and disbursements) incurred by the Indemnitee in so cooperating shall be
borne by the Company (irrespective of the determination as to the Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold the Indemnitee harmless therefrom.


(D)           In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to paragraph 6(B) hereof, the
Independent Counsel shall be selected as provided in this paragraph 6(D).  If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board of Directors, and the Company shall give written notice to
the Indemnitee advising such Indemnitee of the identity of the Independent
Counsel so selected.  If a Change in Control shall have occurred, the
Independent Counsel shall be selected by the Indemnitee (unless the Indemnitee
shall request that such selection be made by the Board of Directors, in which
event the preceding sentence shall apply), and the Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected.  In either event, the Indemnitee, or the Company, as the case may be,
may, within seven days after such written notice of selection shall have been
given, deliver to the Company or to the Indemnitee, as the case may be, a
written objection to such selection.  Such objection may be asserted only on the
grounds that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Article I of this Agreement.  If such
written objection is made, the Independent Counsel so selected may not serve as
Independent Counsel until a court has determined that such objection is without
merit.  If, within 20 days after submission by the Indemnitee of a written
request for indemnification pursuant to paragraph 6(A) hereof, no Independent
Counsel shall have been selected or, if selected, shall have been objected to,
either the Company or the Indemnitee may petition a court for resolution of any
objection which shall have been made by the Company or the Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom an objection is
so resolved or the person so appointed shall act as Independent Counsel under
paragraph 6(B) hereof.  The Company shall pay all reasonable fees and Expenses
of Independent Counsel incurred in connection with acting pursuant to paragraph
6(B) hereof, and all reasonable fees and Expenses incident to the selection of
such Independent Counsel pursuant to this paragraph 6(D).  In the event that a
determination of entitlement to indemnification is to be made by Independent
Counsel and such determination shall not have been made and delivered in a
written opinion within 90 days after the receipt by the Company of the
Indemnitee’s request in accordance with paragraph 6(A), upon the due
commencement of any judicial proceeding in accordance with paragraph 8(A) of
this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity.


ARTICLE VII


PRESUMPTIONS


(A)           In making a determination with respect to entitlement or
indemnification hereunder, the person or entity making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement
and the Company shall have the burden of proof to overcome such presumption.


(B)           If the person or entity making the determination whether the
Indemnitee is entitled to indemnification shall not have made a determination
within 60 days after receipt by the Company of the request therefore, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and the Indemnitee shall be entitled to such indemnification,
absent:  (i) a misstatement by the Indemnitee of a material fact, or an omission
of a material fact necessary to make the Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.  Such 60-day period
may be extended for a reasonable time, not to exceed an additional 30 days, if
the person or entity making said determination in good faith requires additional
time for the obtaining or evaluating of documentation and/or information
relating thereto.  The foregoing provisions of this paragraph 7(B) shall not
apply:  (i) if the determination of entitlement to indemnification is to be made
by the stockholders, and if within 15 days after receipt by the Company of the
request for such determination the Board of Directors resolves to submit such
determination to the stockholders for consideration at an annual or special
meeting thereof to be held within 75 days after such receipt and such
determination is made at such meeting, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
paragraph 6(B) of this Agreement.


(C)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement, or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of the Indemnitee to
indemnification.


ARTICLE VIII


REMEDIES


(A)           In the event that:  (i) a determination is made that the
Indemnitee is not entitled to indemnification under this Agreement, or (ii)
advancement of Expenses is not timely made pursuant to this Agreement, or (iii)
payment of indemnification due the Indemnitee under this Agreement is not timely
made, the Indemnitee shall be entitled to an adjudication in an appropriate
court of competent jurisdiction of such Indemnitee’s entitlement to such
indemnification or advancement of Expenses.


(B) In the event that a determination shall have been made pursuant to this
Agreement that the Indemnitee is not entitled to indemnification, any judicial
Proceeding commenced pursuant to this Article VIII shall be conducted in all
respects as a de novo trial, on the merits and the Indemnitee shall not be
prejudiced by reason of that adverse determination.  In any judicial proceeding
or arbitration commenced pursuant to this Article VIII, the Company shall have
the burden of proving that the Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.


(C)           If a determination shall have been made or deemed to have been
made pursuant to this Agreement that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Article VIII, absent: (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.


(D)           The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Article VIII that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.


(E)           In the event that the Indemnitee, pursuant to this Article VIII,
seeks a judicial adjudication of such Indemnitee’s rights under, or to recover
damages for breach of, this Agreement, if successful in whole or in part, the
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, any and all Expenses actually and reasonably
incurred by such Indemnitee in such judicial adjudication.


ARTICLE IX


ESTABLISHMENT OF TRUST


In the event of a Change in Control, the Company shall, upon written request by
the Indemnitee, create a trust for the benefit of the Indemnitee  (“Trust”) and
from time-to-time upon written request by the Indemnitee, shall fund such Trust
in an amount sufficient to satisfy any and all Expenses, judgments, penalties,
fines and settlement amounts actually and reasonably incurred by or on behalf of
such Indemnitee or claimed, reasonably anticipated or proposed to be paid in
accordance with the terms of this Agreement.  The amount to be deposited in the
Trust pursuant to the foregoing funding obligation shall be determined by
Independent Counsel.  The terms of the Trust shall provide that upon a Change in
Control:  (i) the Trust shall not be revoked or the principal thereof invaded,
without the prior written consent of the Indemnitee, (ii) the trustee of the
Trust (“Trustee”) shall advance, within two business days of a request by the
Indemnitee and in accordance with Article V of this Agreement, any and all
Expenses to the Indemnitee, (iii) the Trust shall continue to be funded by the
Company in accordance with the funding obligation set forth above, (iv) the
Trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise, and (v) all unexpended funds in such Trust shall revert to the
Company  upon a final determination by Independent Counsel that the Indemnitee
has been fully indemnified under the terms of this Agreement.  The Trustee shall
be chosen by the Indemnitee and agreed to by the Company.  Nothing in this
Article IX shall relieve the Company of any of its obligations under this
Agreement.


ARTICLE X


NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE SUBROGATION


(A)           The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may at any time be entitled under
applicable law, the Articles of Incorporation, the Company’s Bylaws, any
agreement, a vote of stockholders or a resolution of the Board of Directors, or
otherwise.  No amendment, alteration or repeal of this Agreement or any
provision hereof shall be effective as to the Indemnitee with respect to any
action taken or omitted by the Indemnitee as a member of the Board of Directors
prior to such amendment, alteration or repeal.


(B)           To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors of the Company, the
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available and upon any “Change
in Control” the Company shall obtain continuation and/or “tail” coverage for the
Indemnitee to the maximum extent obtainable on commercially reasonable terms at
such time.


(C)           In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and take all
actions necessary to secure such rights, including execution of such documents
as are necessary to enable the Company to bring suit to enforce such rights.


(D)           The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
the Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, or otherwise.


ARTICLE XI


CONTINUATION OF INDEMNITY


All agreements and obligations of the Company contained herein shall continue
during the period the Indemnitee is an officer or a member of the Board of
Directors of the Company and shall continue thereafter so long as the Indemnitee
shall be subject to any threatened, pending or completed Proceeding by reason of
such Indemnitee’s Corporate Status and during the period of statute of
limitations for any act or omission occurring during the Indemnitee’s term of
Corporate Status.  No legal action shall be brought and no cause of action shall
be asserted by or on behalf of the Company against the Indemnitee, the
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.  This Agreement shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of the Indemnitee and such Indemnitee’s
heirs, executors and administrators.


ARTICLE XII


SEVERABILITY


If any provision or provisions of this Agreement shall be held to be invalid,
illegal, or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any Article of this Agreement containing any
such provision held to be invalid, illegal, or unenforceable, that is not itself
invalid, illegal, or unenforceable) shall not in any way be affected or impaired
thereby, and (ii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Article of this
Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that is not itself invalid, illegal, or unenforceable) shall be
construed so as to give effect to the intent manifested by the provisions held
invalid, illegal, or unenforceable.


ARTICLE XIII


EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES


Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of Expenses under this
Agreement:  (i) with respect to any Proceeding initiated by such Indemnitee
against the Company other than a Proceeding commenced pursuant to Article VIII,
or (ii) with respect to any Proceeding in which such Indemnitee’s act or
omission was material to the cause of action adjudicated and was committed in
bad faith or was the result of active and deliberate dishonesty, (iii) if the
Indemnitee actually received an improper personal benefit in money, property, or
services, or (iv) as otherwise required by paragraphs 2(B) and 2(C) of this
Agreement.


ARTICLE XIV


HEADINGS


The headings of the articles of this Agreement are inserted for convenience only
and shall not be deemed to constitute part of this Agreement or to affect the
construction thereof.


ARTICLE XV


MODIFICATION AND WAIVER


No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.


ARTICLE XVI


NOTICE BY THE INDEMNITEE


The Indemnitee agrees promptly to notify the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder.


ARTICLE XVII


NOTICES


All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed, if
so delivered or mailed, as the case may be, to the following addresses:


If to the Indemnitee, to the address set forth in the records of the Company.


If to the Company,
to:                                                      Hines Real Estate
Investment Trust, Inc.
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056-6118
Attn: President


or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.


ARTICLE XVIII


GOVERNING LAW


The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland.






[signature page follows]



 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year written above.


HINES REAL ESTATE INVESTMENT TRUST, INC.




By:        /s/ Charles N. Hazen
Name:   Charles N. Hazen
Title:      President & Chief Executive Officer




INDEMNITEE




/s/ Edmund A. Donaldson
Edmund A. Donaldson

 
 

--------------------------------------------------------------------------------

 
